973 So.2d 1251 (2008)
Ray Donovan NEVELS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1600.
District Court of Appeal of Florida, Second District.
February 6, 2008.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and John M. Klawikofsky, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
We consider Nevels' appeal as a petition for writ of certiorari and deny the petition. *1252 See Woods v. State, 969 So.2d 408 (Fla. 1st DCA 2007).
NORTHCUTT, C.J., and FULMER, J., Concur.